Case 1:20-cv-21827-DPG Document 53 Entered on FLSD Docket 05/27/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 1:20-cv-21827-DPG

  SUN CUISINE, LLC d/b/a
  ZEST RESTAURANT AND MARKET,
  a Florida limited liability company
  on behalf of itself and all
  others similarly situated,

         Plaintiff,

  v.

  CERTAIN UNDERWRITERS AT LLOYD’S
  LONDON Subscribing to Contract Number
  B0429BA1900350 Under Collective
  Certificate Endorsement 350OR100802,

        Defendants.
  _________________________________________/

                 PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

         Plaintiff Sun Cuisine, LLC d/b/a Zest Restaurant and Market submits as supplemental

  authority in support of its Response in Opposition to Defendants’ Motion to Dismiss the Amended

  Complaint the following:

         Memorandum and Order of Court, MacMiles, LLC v. Erie Insurance Exchange, No. GD-
         20-7753 (Pa. Com. Pl. May 25, 2021), attached hereto as Exhibit A.

  Respectfully submitted May 27, 2021.

                                             KOZYAK TROPIN & THROCKMORTON LLP
                                             2525 Ponce de Leon Blvd., 9th Floor
                                             Coral Gables, FL 33134
                                             Tel: (305) 372-1800

                                             By: /s/ Benjamin Widlanski
                                                Harley S. Tropin, Esq.
                                                Florida Bar No. 241253
                                                hst@kttlaw.com
                                                Benjamin Widlanski, Esq.
Case 1:20-cv-21827-DPG Document 53 Entered on FLSD Docket 05/27/2021 Page 2 of 2




                                        Florida Bar No. 1010644
                                        bwidlanski@kttlaw.com
                                        Gail A. McQuilkin, Esq.
                                        Florida Bar No. 969338
                                        gam@kttlaw.com
                                        Javier A. Lopez, Esq.
                                        Florida Bar No. 16727
                                        jal@kttlaw.com
                                        Rachel Sullivan, Esq.
                                        Florida Bar No. 815640
                                        rs@kttlaw.com
                                        Robert Neary, Esq.
                                        Florida Bar No. 81712
                                        rn@kttlaw.com

                                        Counsel for Plaintiff
